644 S.E.2d 6 (2007)
DON SETLIFF & ASSOCIATES, INC.
v.
SUBWAY REAL ESTATE CORP.
No. 413PA06.
Supreme Court of North Carolina.
March 8, 2007.
Stanley Hammer, High Point, for Don Setliff and Associates.
*7 Norman Sloan, Clemmons, for Subway Real Estate.

ORDER
Upon consideration of the petition filed on the 9th day of August 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 8th day of March 2007."